Citation Nr: 1522008	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Whether the debt for advanced payment of educational assistance benefits in the aggregate amount of $4,000.00 was validly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant was a member of the Army National Guard from March 1996 to April 2003, when he was transferred to the Army Reserve; he was released from the Army Reserve in March 2004.  The appellant had an initial verified period of active duty for training (ACDUTRA) from September 1996 to April 1997, as well as other unverified periods of ACDUTRA and inactive duty for training (INACDUTRA).  The appellant subsequently reaffiliated with the Army National Guard from August 2010 to August 2012, and had an initial verified period of ACDUTRA from April 2011 to June 2011.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from January 2010 determinations issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Atlanta, Georgia that held that the appellant was not entitled to any education benefits, including under the Montgomery GI Bill (MGIB) (Chapter 30); the post-Vietnam Era Veterans' Educational Assistance Program (VEAP or Chapter 32); the MGIB Selected Reserve (MGIB-SR or Chapter 1606); and the Post 9/11 GI Bill.  

In June 2010, the Debt Management Center (DMC) sent the appellant a demand letter based on a special payment for which he had been determined to not have any entitlement.  The demand letter informed the appellant of the amount of his debt ($4,000) and his right to ask for waiver of the debt.  In July 2010, the appellant sent a letter to the DMC and stated that he was disputing the claim against him.  

The case was subsequently transferred to the Education Center at the RO in Muskogee, Oklahoma which issued the Statement of the Case (SOC) in November 2010.  The Columbia, South Carolina RO otherwise has jurisdiction of the claims file.

In August 2011, a Travel Board hearing was held at the Columbia, South Carolina RO before the undersigned Veterans Law Judge.  The transcript from that hearing is in the claims file.  

The Board subsequently remanded the case for additional development in September 2013, to include the issuance of an SOC on the question of whether the appellant was entitled to any education assistance benefits.  An SOC on that matter was issued in December 2014.  However, the appellant did not submit a substantive appeal.  Because the appellant did not complete the procedural steps necessary for an appeal of this issue (entitlement to education assistance benefits), the Board has not included the issue of entitlement to education assistance benefits in its consideration of the claim on appeal. 

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper claims file and the electronic file.

The issue of entitlement to a waiver of repayment of a debt in the amount of $4,000.00 for advance payments of educational assistance benefits has been raised by the record (a July 2010 letter to the DMC), but that matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, the appellant expressed disagreement with the VA's denial of educational benefits and the debt incurred as a result of his requesting the $4,000 advance payments; he argued that the VA had incorrectly handled his claim for education benefits and that he was entitled to benefits based on his service of more than six years in the National Guard.  The Board finds that this is a claim for waiver of the overpayment due to VA administrative error, submitted within the 180 day requirement.  See 38 C.F.R. §§ 1.962, 1.963, 1.965.  

This issue of entitlement to a waiver of the $4,000 advance payment has not been considered by the RO Committee on Waivers and Compromises (COWC) in the first instance.  Thus, there is no AOJ decision on whether the debt resulting from the $4,000 advance payment should be waived.  See 38 C.F.R. § 1.962.  Therefore, the Board does not have jurisdiction over this issue, and the waiver request is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that the preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).  Here, the appellant has challenged the validity of the debt itself, and the Board is addressing that portion of the claim in the decision below.  Thus the issue of entitlement to waiver of the debt can now be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998). 


FINDINGS OF FACT

1.  In November 2009, the appellant requested an advance payment of educational assistance benefits in the amount of $3,000.00.

2.  In November 2009, the appellant requested an advance payment of educational assistance benefits in the amount of $1,000.00.

3.  In November 2009, the appellant received two advanced payments of educational assistance benefits in the aggregate amount of $4,000.00.

4.  The appellant was not entitled to any VA educational assistance benefits as of November 2009.

5.  A valid debt in the aggregate amount of $4,000.00 was created when the appellant accepted the two November 2009 advanced payments of educational assistance benefits.


CONCLUSION OF LAW

The debt created by the appellant's acceptance of two November 2009 advance payments of educational assistance benefits in the aggregate amount of $4,000.00 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2014); 38 C.F.R. §§ 1.911, 21.9695 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  See also 38 C.F.R. § 21.7530 (2014) (directing the VA to apply §§ 21.1031 and 21.1032 to Chapter 1606 claims). 

Although the appellant has not received notification of VA's duties to notify and assist, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for claims, not the VCAA.  See 38 C.F.R. § 21.9510 (specifically applying the provisions of subpart B and 38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 33).  In addition, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  Moreover, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Furthermore, the duties to notify and assist provisions of the VCAA are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). 

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the September 2013 Board remand, the appellant was provided with an SOC on the issue of entitlement to education benefits and the issue of whether the overpayment was properly created was addressed in the Supplemental Statement of the Case (SSOC) issued in February 2015.  Therefore, substantial compliance has been achieved. 

II.  The Merits of the Claim

On September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  It was noted that students should be focusing on their studies, not worrying about financial difficulties.  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

The facts in this case are not in dispute.  As reflected in the evidence of record and in the testimony presented during the August 2011 Travel Board hearing, the appellant applied online for a $1,000 advance payment in November 2009.  When he did not receive any communication about that request for education benefits, he went to the RO in Columbia, South Carolina to ascertain the status of his claim.  On that day, November 24, 2009, he received a check for a $3,000.00 advance payment after he was informed that he was entitled to education benefits.  On November 27, 2009, a check for an advance payment was issued to the appellant in the amount of $1,000.  

As noted above, the question of whether the appellant was entitled to any education assistance benefits was addressed in an SOC was issued in December 2014, and the appellant did not submit a substantive appeal.  Therefore, the denial of the appellant's 2009 claim of entitlement to education benefits is final.  

The Board notes that the primary purpose of the September 2009 authorization for emergency advance payments was to create an overpayment in order to allow veterans earlier access to educational assistance payments during that time period.  As such, the two November 2009 advance payments in the aggregate amount of $4,000.00 were, essentially, loans which were to be paid back by offsets from future education benefits.  During the August 2011 Travel Board hearing, the appellant acknowledged that he had signed a form that stated he understood that the receipt of the check could result in a duplicate payment or an overpayment and that he understood that he would be responsible for repaying any duplicate payment or overpayment issued to him.  See Travel Board Hearing Transcript p. 6 and VA Form 21-4138 dated November 24, 2009.  

In statements and in testimony, the appellant has essentially argued that when he accepted the November 2009 advance payments of educational assistance benefits, he did so because a VA employee made a false representation to him of his true entitlement to education benefits.  He argues that he relied to his detriment on the error made by the VA employee, and therefore, the debt should be declared void. 

It is understandable that the appellant believed he was entitled to VA educational assistance benefits in November 2009.  However, as noted above, he has not appealed the denial of his claim of entitlement to education assistance benefits.  It is unfortunate that the appellant mistakenly believed that he was eligible to receive educational assistance benefits when he actually was not eligible.  However, no matter how well-intentioned VA education counselors or representatives were in providing erroneous advice, it does not negate the requirements of the law.  McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  Moreover, the Court has held that since payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995).  See also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even if the appellant was misinformed by VA officials, the Board is without legal authority to grant the claim on that basis.  As the education assistance benefits were precluded, the appellant did not have any legal right to the advance payments of education assistance benefits he received in November 2009.

Generally, an overpayment of educational assistance constitutes a liability for that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695 (2012).  Because the advance payments in this case, by definition, necessitated the creation of a debt which was to be paid from regular educational assistance payments that were to be issued later, the Board concludes that the debt in the aggregate amount of $4,000.00 for the two November 2009 advance payments of educational assistance benefits to the appellant was properly created.  

While advance payments for educational benefits are usually deducted from future educational benefit payments, this rule is inapplicable in the case at hand because the appellant was not entitled to any future payments for educational benefits from the VA because as discussed above, he had no entitlement to any educational benefits in 2009.  Accordingly, the debt incurred as a result of the appellant's requests for and acceptance of the two November 2009 advance payments in the aggregate amount of $4,000.00 is valid. 


ORDER

A debt was validly created by the overpayment of VA education benefits in the aggregate original amount of $4,000.00; the appeal of this issue is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


